DETAILED ACTION
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Claims 1-6 are allowed.  Lai et al. represents the state of the art and it is the examiner’s position that the totality of the claimed limitations, including a semiconductor substrate having a notch underneath a waveguide, an electric IC die disposed over a photonic IC die, when considered in view of the rest of the limitations of the claim, are a nonobvious combination of features.
Claims 7-16 are allowed.  Lai et al. represents the state of the art and it is the examiner’s position that the totality of the claimed limitations, including a semiconductor substrate having a notch overlapping a projection of a tip of a waveguide, an electric IC die disposed over a photonic IC die, when considered in view of the rest of the limitations of the claim, are a nonobvious combination of features.
Claims 17-20 are allowed.  Lai et al. represents the state of the art and it would have been an unreasonable or nonobvious modification to arrange the distribution structure, insulation layer and semiconductor substrate in the matter described, when considered in view of the rest of the limitations of the base claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLIE PENG whose telephone number is (571)272-2177.  The examiner can normally be reached on 9AM - 6PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on (571)270-1739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHARLIE Y PENG/Primary Examiner, Art Unit 2883